            Case 1:19-cv-00394-JEB Document 27 Filed 11/19/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                           )
 MICHELLE CLARK,                           )
                                           )
                 Plaintiff,                )
                                           )
         v.                                )
                                                               Civil Action No. 19-394 (JEB)
                                           )
 SONNY PERDUE, Secretary of Agriculture in )
 his official capacity, et al.,            )
                                           )
                 Defendants.               )
                                           )

                          ANSWER TO AMENDED COMPLAINT

       Defendants hereby answer Plaintiff’s amended complaint, ECF No. 26, as follows:

       1.      This paragraph consists of Plaintiff’s characterization of this action and a final

agency decision, to which no response is required. The final agency decision speaks for itself

and is the best evidence of its contents. Defendants respectfully refer the Court to the final

agency decision for a complete and accurate statement of its contents. To the extent a further

response is required, denied.

       2.      This paragraph consists of Plaintiff’s characterization of a cited statute and its

associated legislative history, to which no response is required. The statute and associated

legislative history speak for themselves and are the best evidence of their contents. Defendants

respectfully refer the Court to the cited statute and associated legislative history for a complete

and accurate statement of their contents.

       3.      Defendants admit that on or about January 8, 2015, Plaintiff filed with the United

States Department of Agriculture (“USDA”) an administrative complaint alleging violations of

Section 508. The remainder of this paragraph consists of Plaintiff’s legal conclusions and

characterization of the USDA’s letters, to which no response is required. The USDA’s letters
            Case 1:19-cv-00394-JEB Document 27 Filed 11/19/20 Page 2 of 9




speak for themselves and are the best evidence of their contents. Defendants respectfully refer

the Court to those letters for a complete and accurate statement of their contents.

       4.      This paragraph consists of Plaintiff’s characterization of this action and the

USDA’s response to this action, to which no response is required. To the extent a response is

required, Defendants admit that the USDA moved for a voluntary remand and to stay this case.

ECF No. 8.

       5.      This paragraph consists of Plaintiff’s conclusions of law, to which no response is

required.

       6.      The first sentence of this paragraph consists of Plaintiff’s conclusions of law, to

which no response is required. Defendants currently lack knowledge or information sufficient to

form a belief as to the truth of the allegations in the second sentence of this paragraph.

       7.      This paragraph consists of Plaintiff’s requests for relief, to which no response is

required.

                                             PARTIES

       8.      Admit.

       9.      Admit.

       10.     Admit.

       11.     Admit.

       12.     Admit the USDA is a United States federal executive agency and its headquarters

is in Washington, D.C.

       13.     Admit Sonny Perdue is the current U.S. Secretary of Agriculture. The remainder

of this paragraph provides Plaintiff’s characterization of this action, to which no response is

required.




                                                -2-
          Case 1:19-cv-00394-JEB Document 27 Filed 11/19/20 Page 3 of 9




        14.     This paragraph consists of Plaintiff’s characterization of the duties of the

Secretary of Agriculture, to which no response is required.

        15.     Admit Devon Westhill is the USDA’s Deputy Assistant Secretary for Civil

Rights. The remainder of this paragraph provides Plaintiff’s characterization of this action, to

which no response is required.

        16.     This paragraph consists of Plaintiff’s characterization of the duties of the Deputy

Assistant Secretary for Civil Rights, to which no response is required.

        17.     Admit Gary Washington is the USDA’s Chief Information Officer. The

remainder of this paragraph provides Plaintiff’s characterization of this action, to which no

response is required.

        18.     This paragraph consists of Plaintiff’s characterization of the duties of the Chief

Information Officer, to which no response is required.

                                  JURISDICTION AND VENUE

        19-21. Defendants admit the USDA’s headquarters is located in Washington, D.C. The

remainder of these paragraphs consist of Plaintiff’s characterization of this action and

conclusions of law, to which no response is required. To the extent a response is required,

Defendants admit that the Court has subject matter jurisdiction over some of the alleged claims

and that this judicial district is a proper venue for this action.

                                  BACKGROUND AND FACTS

                 Administrative Procedures to Remedy Section 508 Violations

        22-27. These paragraphs consist of Plaintiff’s characterization of certain statutes and

regulations, to which no response is required. The cited statutes and regulations speak for




                                                  -3-
          Case 1:19-cv-00394-JEB Document 27 Filed 11/19/20 Page 4 of 9




themselves and are the best evidence of their contents. Defendants respectfully refer the Court to

the cited statutes and regulations for a complete and accurate statement of their contents.

                                       Plaintiff’s Experience

        28.     Admit that Plaintiff filed on or about January 8, 2015, a complaint alleging the

USDA’s violations of Section 508. The remainder of this paragraph consists Plaintiff’s

characterization of that complaint, to which no response is required. The complaint speaks for

itself and is the best evidence of its contents.

        29.     Denied.

        30-34. These paragraphs consist of Plaintiff’s characterization of certain letters, to which

no response is required. The referenced letters speak for themselves and are the best evidence of

their contents. Defendants respectfully refer the Court to the referenced letters for a complete

and accurate statement of their contents.

        35.     This paragraph consists of Plaintiff’s interpretation of the USDA’s letters, to

which no response is required.

        36.     Admit that Plaintiff filed this federal action on February 14, 2019. The remainder

of this paragraph consists of Plaintiff’s characterization of her complaint, ECF No. 1, to which

no response is required. Plaintiff’s original complaint speaks for itself and is the best evidence

of its contents. Defendants respectfully refer the Court to Plaintiff’s original complaint for a

complete and accurate statement of its contents.

        37.     Admit that on June 13, 2019, the Court remanded this matter to the USDA and

stayed this federal action during the pendency of the remand. ECF No. 13, Order dated June 13,

2019. Defendants deny the remainder of the allegations in this paragraph, which are inconsistent

with the June 13, 2019, Order.




                                                   -4-
            Case 1:19-cv-00394-JEB Document 27 Filed 11/19/20 Page 5 of 9




       38.     Admit.

       39-47. These paragraphs consist of Plaintiff’s characterization of the December 10, 2019,

final agency decision (“First FAD”). The First FAD speaks for itself and is the best evidence of

its contents. Defendants respectfully refer the Court to the First FAD for a complete and

accurate statement of its contents.

       48.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       49-50. Defendants admit that on or about January 15, 2020, Plaintiff made a submission

to the USDA. The remainder of these paragraphs contain Plaintiff’s characterization of her

January 15, 2020, submission, to which no response is required. Plaintiff’s January 15, 2020,

submission speaks for itself and is the best evidence of its contents. Defendants respectfully

refer the Court to that submission for a complete and accurate statement of its contents.

       51.     This paragraph purports to contain Plaintiff’s characterization of information on

page 3 of the January 29, 2020, joint status report, ECF No. 21, to which no response is required.

That joint status report speaks for itself and is the best evidence of its contents. Defendants

respectfully refer the Court to the January 29, 2020, joint status report for a complete and

accurate statement of its contents.

       52-59. Defendants admit that on or about February 10, 2020, Plaintiff made an additional

submission to the USDA. The remainder of these paragraphs contain Plaintiff’s characterization

of that submission, to which no response is required. Plaintiff’s February 10, 2020, submission

speaks for itself and is the best evidence of its contents. Defendants respectfully refer the Court

to Plaintiff’s February 10, 2020, submission for a complete and accurate statement of its

contents.




                                                -5-
          Case 1:19-cv-00394-JEB Document 27 Filed 11/19/20 Page 6 of 9




        60.     Defendants admit that the USDA sent an email to Plaintiff’s counsel on or about

February 27, 2020. The remainder of this paragraph contains Plaintiff’s characterization of that

email, to which no response is required. That email speaks for itself and is the best evidence of

its contents. Defendants respectfully refer the Court to that email for a complete and accurate

statement of its contents.

        61.     Admit.

        62-63. Defendants admit that on or about October 7, 2020, the USDA issued a final

agency decision on Plaintiff’s request for attorneys’ fees and equitable relief (the “Second

FAD”). The remainder of these paragraphs contain Plaintiff’s characterization of the Second

FAD, to which no response is required. The Second FAD speaks for itself and is the best

evidence of its contents. Defendants respectfully refer the Court to the Second FAD for a

complete and accurate statement of its contents.

        64.     Defendants currently lack knowledge or information sufficient to form a belief as

to the truth of the allegations in this paragraph.

        65.     Defendants currently lack knowledge or information sufficient to form a belief as

to the truth of the allegations in this paragraph.

        66-67. These paragraphs consist of Plaintiff’s characterization of the Second FAD, to

which no response is required. The Second FAD speaks for itself and is the best evidence of its

contents. Defendants respectfully refer the Court to the Second FAD for a complete and accurate

statement of its contents.

        68.     This paragraph consists of Plaintiff’s conclusions of law, to which no response is

required. To the extent a response is required, denied.




                                                 -6-
            Case 1:19-cv-00394-JEB Document 27 Filed 11/19/20 Page 7 of 9




                                 ALLEGED CAUSES OF ACTION

                                        ALLEGED COUNT I

          69.    Defendants repeat and restate each and every response heretofore made with the

same force and effect as if the same were set forth fully herein.

          70-75. These paragraphs consist of Plaintiff’s characterization of certain statutes and

regulations and conclusions of law, to which no response is required. The cited statutes and

regulations speak for themselves and are the best evidence of their contents. Defendants

respectfully refer the Court to the cited statutes and regulations for a complete and accurate

statement of their contents. To the extent a response is required to Plaintiff’s conclusions of law,

denied.

          76.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegation in this paragraph.

          77-79. These paragraphs consist of Plaintiff’s conclusions of law and requests for relief,

to which no response is required. To the extent a response is required, denied.

                                       ALLEGED COUNT II

          75.    Defendants repeat and restate each and every response heretofore made with the

same force and effect as if the same were set forth fully herein.

          81-88. These paragraphs consist of Plaintiff’s characterization of certain statutes and

regulations and conclusions of law, to which no response is required. The cited statutes and

regulations speak for themselves and are the best evidence of their contents. Defendants

respectfully refer the Court to the cited statutes and regulations for a complete and accurate

statement of their contents. To the extent a response is required to Plaintiff’s conclusions of law,

denied.




                                                  -7-
           Case 1:19-cv-00394-JEB Document 27 Filed 11/19/20 Page 8 of 9




        89.     Defendants currently lack knowledge or information sufficient to form a belief as

to the truth of the allegations in this paragraph.

        90-94. These paragraphs consist of Plaintiff’s conclusions of law and requests for relief,

to which no response is required. To the extent a response is required, denied.

                                         ALLEGED COUNT III

        95.     Defendants repeat and restate each and every response heretofore made with the

same force and effect as if the same were set forth fully herein.

        96-104.         These paragraphs consist of Plaintiff’s characterization of certain statutes,

conclusions of law and requests for relief, to which no response is required. The cited statutes

speak for themselves and are the best evidence of their contents. Defendants respectfully refer

the Court to the cited statutes for a complete and accurate statement of their contents. To the

extent a response is required to Plaintiff’s conclusions of law and/or requests for relief, denied.

                                          RELIEF REQUESTED

        The remaining paragraphs of the Complaint consist of Plaintiff’s requests for relief, to

which no response is required. To the extent a response is required, Defendants deny that

Plaintiff is entitled to the relief requested.

                                                 ***

        Defendants deny each and every allegation in the Complaint not expressly answered or

qualified above.

                                     AFFIRMATIVE DEFENSE

        Defendants reserve their right to amend, alter and supplement the affirmative defense

contained in this Answer as the facts and circumstances giving rise to the Complaint become

known to Defendants through the course of this litigation.




                                                 -8-
          Case 1:19-cv-00394-JEB Document 27 Filed 11/19/20 Page 9 of 9




       The Court may lack subject matter jurisdiction over Count III of the Complaint or,

alternatively, Count III of the Complaint may fail to state a claim.

Dated: November 19, 2020
                                              Respectfully submitted,

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division

                                              By: /s/ Marsha W. Yee
                                              MARSHA W. YEE
                                              Assistant United States Attorney
                                              Civil Division
                                              United States Attorney’s Office
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              Telephone: (202) 252-2539
                                              Email: Marsha.Yee@usdoj.gov

                                              Counsel for Defendants




                                                -9-
